DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

This communication is in response to applicant’s response to a Non-Final Office Action submitted on December 28, 2021.

Terminal Disclaimers Accepted/Approved
The Electronic Terminal Disclaimers filed on December 28, 2021 disclaiming the terminal portion/s of any patent granted on this application which would extend beyond the expiration dates of U.S. Patent No. 10,657,775 B1, U.S. Patent No. 10,360,773 B2, U.S. Patent No. 8,077,051 B2 and U.S. Patent No. 7,983,779 B2 have been accepted. The terminal disclaimers have been recorded. 

Reason for Allowance

Claims 3-5, 7, 10-12, 18 and 22-33 are allowable.
The following is an examiner’s statement of reasons for allowance:
As to claim 22, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 22, comprising limitations: at least one controller configured to monitor the plurality of items traveling on the continuously moving conveyor line, 
As to claim 30, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 30, comprising limitations: at least one controller configured to monitor the plurality of products traveling on the continuously moving conveyor line, wherein monitoring comprises, for each product of the plurality of products, receiving 

As to claims 3-5, 7, 10-12, 18, 23-29 and 31-33 directly/indirectly depend from allowed claims 22, 30 and therefore are allowed for the same reason/s.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are to show the state of art.

U.S. Publication No. 2003/0176942 A1 of SLEEP et al, discloses an automated container filling system, including a container input station and a container filling station, the improvement comprising: fill control means for controlling the container filling station to fill any of a plurality of containers with any of a plurality of medications, and a plurality of tag means each capable of containing medication order information, a respective one of said tag means associated with each respective container for conveying respective order information for the respective container to said fill control means, said fill control means operating in response to said respective order information from said respective tag means by controlling the container filling station to fill the respective container associated with said respective tag means with a respective medication prescribed in the respective order.

U.S. Patent No. 3,529,169 to RICHARD et al, discloses an apparatus for inspecting the configuration of ware. Toward this end, ware, such as glassware, is advanced along a predetermined path and rotated about its vertical axis when the ware arrives at an inspection station. On one side of the path at the inspection station is positioned a suitable source of light, which is projected through the ware being rotated at the inspection station along an upwardly directed edge thereof. On the other side of the path and located at the inspection station is a vertically disposed array of light responsive devices. The light projected through the ware being rotated is cast in the direction of the array of light responsive devices for impingement thereon. When light is projected through the rotating ware, a ware profile in the form of a shadow is cast on the array of light responsive devices. Such a shadow represents the configuration or profile of the ware. The array of light responsive devices, in turn, are arranged to detect both inward and outward deviations from a standard or desired shadow profile or a desired configuration of the rotating ware. Ware with no distortion or configuration defect will have a stationary pattern or a preselected shadow profile. On the other hand, a ware with distortion or with a con figuration defect will produce a moving shadow or a non-conforming shadow profile. It is the array of light responsive devices that detects whether the configuration of the rotating ware conforms to preselected conditions and controls the operation of a decision circuit for either signal ling the reject or accept status of the rotating ware or for controlling the operation of a reject or accept device disposed in the path of travel of the ware after the ware leaves the inspection station.

U.S. Patent No. 3,955,179 to PLANKE, discloses an apparatus for the automatic pattern recognition of empty bottles by the use of shadow images of the bottles to detect the respective characteristic dimensions of each type of bottle, of the type having an optical device including a light source positioned to direct light to a photo-electric sensing unit, and transport means for transporting bottles across the path of said light;  the improvement wherein said sensing unit comprises a plurality of photo-electric sensing devices positioned to detect the occurrence of determined characteristics of a bottle passing across said path of light, said apparatus further comprising a registration device, said registration device comprising programming means for assigning different values to data corresponding to different bottle characteristics, means applying the output of said sensing unit to said registration device for registering therein the number of each type of bottles that pass through said path of light, said means applying the output of said sensing unit to said registration device comprising logic circuit means for passing data corresponding to pre-determined characteristics of bottles, printing means, and control unit means responsive to data registered in said registration device and connected to operate said printing means for printing said data.

U.S. Patent No. 4,604,704 to EAVES et al, discloses a conveyor system, apparatus for randomly receiving product from a longitudinally extending supply conveyor in rows and conveying the product to a selected one of a plurality of work stations by way of a plurality of transversely extending branch conveyor means, each branch conveyor means, comprising: first conveyor means extending transverse to said longitudinally extending supply conveyor for simultaneously receiving a plurality of products from said supply conveyor, a row at a time, and conveying them in a predetermined orientation with respect to one another and with random spacing therebetween; second conveyor means disposed downstream from said first conveyor means and electronically feedback coupled to sense the speed of operation of said selected one of said plurality of work stations for accumulating and partially backlogging said products as they are conveyed along said second conveyor means; and third conveyor means disposed downstream from said second conveyor means and coupled to said selected one of said plurality of work stations for separating each of said products from one another by a predetermined spacing and correctively adjusting said spacing so as to synchronize the position of products spaced on said third conveyor means with a fourth conveyor means of the type having a plurality of spaced-apart pusher members mounted on an endless chain and with adjacent ones of said pusher members defining flights for synchronously receiving said products within said flights and conveying said product to said selected one of said plurality of said work stations. 

U.S. Patent No. 6,370,447 to MIYAZAKI, discloses a conveyance system comprising: a conveyor assembly including a first conveyor unit and a second conveyor unit arranged after the first conveyor unit, each conveyor unit being provided with a plurality of motorized rollers each having a rotary drum and a motor for rotating the rotary drum, and a plurality of free rollers arranged between two adjacent motorized rollers, the motorized rollers being driven to convey items from the first conveyor unit to the second conveyor unit; a conveyance controller having a communication master function; a sensor provided at a position corresponding to each of the plurality of motorized rollers in each of the first and second conveyor units for detecting presence or absence of an item; a first communication slave unit provided in a position corresponding to the first conveyor unit and be able to communicate with the conveyance controller in serial transmission; a second communication slave unit provided in a position corresponding to the second conveyor unit and be able to communicate with conveyance controller in serial transmission; and a transmitting/receiving device for rendering communications between each sensor and the corresponding communication slave unit and communications between each motorized roller and the corresponding communication slave unit to transmit a drive signal for the corresponding motorized roller to the corresponding communication slave unit and receive a detection signal of the corresponding sensor; wherein the conveyance controller includes: a receiver for cyclically receiving respective detection signals of the sensors via the first and second communication slave units; a command data generator for generating operation command data to rotate or stop relating motorized rollers in response to the detection signals from the sensors received by the receiver; and a transmitter for cyclically transmitting generated operation command data to the first and second communication slave units in serial transmission.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/SISAY YACOB/						January 29, 2022           Primary Examiner, Art Unit 2685